Citation Nr: 1441036	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor, claimed as a brain tumor.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for memory loss.

4.  Service connection for dyslexia.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic sinusitis.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1979 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA). 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his VA Form 9, Appeal to Board of Veterans' Appeals, in May 2012.  He indicated that he wished to have a hearing before the Board at the local office.  In response, he was sent a June 2012 letter notifying him that his name had been placed on the list of persons who desired a "Travel Board" hearing, and he was also notified of other hearing options.  He received a second letter notifying him of the same in August 2014.  However, the appeal was then certified to the Board in August 2014, with the notation that a hearing had not been requested. 

The hearing that was requested by the Veteran and which he was told was to be scheduled has not been held.  There is no indication that the Veteran responded to either letter or withdrew his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



